Raul Becerra




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2015

                                      No. 04-14-00671-CR

                                      The STATE of Texas,
                                           Appellant

                                                v.

                                  Raul Becerra CASTORENA,
                                           Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 11297CR
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER

        Appellee's motion for extension of time to file his brief is granted. We order appellant's
brief due October 7, 2015.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court